Citation Nr: 1438883	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  14-18 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected VA burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1948 to October 1952.  He died on January [redacted], 2010.  The appellant in this case is the Veteran's surviving spouse, and it is shown that she bore the expense of his burial.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to VA burial allowance.  The appellant filed a notice of disagreement with the June 2011 determination in July 2011.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is warranted in this case regarding the issue of entitlement to nonservice-connected VA burial benefits.  A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600. 

If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the veteran's funeral and burial expenses.  38 C.F.R. § 3.1600(a).

If a veteran's death is not a result of service-connected disability or disabilities, entitlement to payment of benefits toward his funeral and burial expenses including the cost of transporting the body to the place of burial is subject to the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); (2) the veteran had an original or reopened claim for either benefit pending at the time of his death and (i) in the case of an original claim, there is sufficient evidence of record on the date of the veteran's death to have supported an award of compensation or pension effective prior to the date of his death; or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement prior to the date of death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  
38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).  "Properly hospitalized" by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  

In a statement dated January [redacted], 2010, eleven days prior to the Veteran's death, the representative of record notified the RO that the Veteran's health was in "serious decline" and stated that the State Veterans Nursing Home had "deemed him too disabled to be in the nursing home."  

In a July 2011 notice of disagreement, the appellant reported that the Veteran was admitted to the Alexander Nininger State Veteran Nursing Home in December 2009.  According to the appellant, due to a "dining facility" incident, the Veteran was transferred from the State Nursing Home to Memorial Regional Hospital and then transported to Kindred Hospital in order to receive 24-hour care.  The appellant contends that, had the incident not occurred at the State Veterans Nursing Home, the Veteran would have never been transported outside of a VA facility.  In light of this, the appellant maintains that she is entitled to a burial allowance.

Upon review of the evidence, it does not appear that treatment records from either the Alexander Nininger State Veteran Nursing Home or the private hospitals where the Veteran received care (i.e., Memorial Regional Hospital and Kindred Hospital) have been obtained and associated with the record.  

The current lay evidence of record demonstrates that the Veteran had been admitted, and was being cared for, at a VA nursing home until approximately 10 days prior to his death.  It is unclear, however, if the Veteran was transferred to a non-VA facility under his own volition or if he was transferred there at the request of VA due to required medical services unavailable at the VA nursing home.  See 
38 U.S.C.A. § 1703(a)(2)(B)(i) (When Department facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing the care or services required, the Secretary, as authorized in 38 U.S.C.A. § 1710, may contract with non-Departmental facilities in order to furnish medical services for the treatment of any disability of a veteran who has been furnished nursing home care). 

Accordingly, on remand, the Veteran's treatment records, to include admission and discharge reports from the Alexander Nininger State Veteran Nursing Home, Memorial Regional Hospital, and Kindred Hospital, should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization forms from the appellant, the agency of original jurisdiction (AOJ) should contact the Alexander Nininger State Veteran Nursing Home and request copies of the Veteran's treatment and other records prepared around the time of his transfer in January 2010.  

2.  After obtaining any necessary authorization forms from the appellant, the AOJ must also contact the Memorial Regional Hospital and Kindred Hospital and request copies of medical records and other documents prepared from the Veteran's admission in January 2010 up until his death on January [redacted], 2010.  

All reasonable attempts should be made to obtain such records listed in section 1 and 2 above.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.
§ 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

